  Case 1:15-cv-06960-ILG-CLP Document 74 Filed 04/22/19 Page 1 of 1 PageID #: 1326

The Law Office of Ryan Lozar, P.C.
305 Broadway, 14th Floor, New York, NY 10007
Tel: (310) 867-1562; Fax (877) 666-4456
ryanlozar@gmail.com




APRIL 22, 2019

Re:       Akpoke v. City of N.Y., et al., No. 15 Civ. 6960 (ILG) (CLP)

Dear Judge Pollak:

         I represent Plaintiff Nchewi Akpoke in the above-captioned Section 1983 police misconduct
litigation.

       I write to request, with Defendants’ consent, that Your Honor enlarge the recently-set JPTO
schedule it set by five days. Docket Entry 3/22/2019. Previously, the Court directed Plaintiff to serve
his JPTO draft upon Defendants by 4/22/2019; Defendant to serve their responsive draft by 5/24/2019;
and the Parties to file the final JPTO by 6/14/2019. Id.

       If the Court were to grant Plaintiff’s instant consent motion to enlarge the JPTO schedule, these
dates would become as follows:

      •   Plaintiff’s JPTO draft served by April 26, 2019
      •   Defendants’ responsive JPTO draft served by May 29, 2019
      •   Parties’ final JPTO filed by June 21, 2019

       The reason for the request is your undersigned’s recent, unexpected need to travel to
Pennsylvania for family medical appointments. This in turn complicated my schedule and ability to
meet the first deadline in the Court’s Order.

                                                             Sincerely,


                                                             Ryan Lozar
                                                             Attorney for Plaintiff Nchewi Akpoke
